DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
 
Response to Amendment
	The amendments filed on 10/26/2021 has been entered. Claims 1, 4-8, 10-11, 13-20, and 25-27 remain pending in the present application. Claims 2-3 and 21-24 have been cancelled. Claims 25-27 are new claims. New claims 25-27 have invoked a 112a new matter issue. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, claims 25-27 include the new limitations of: “…wherein the transmitter is configured to simultaneously transmit the first and second electromagnetic signals.”. However, review of the present specification does not appear to provide any support to show that the first and second signals are transmitted simultaneously or capable of being transmitted simultaneously. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tubel (US PGPUB 20010013412) in view of Hofman et al. (US PGPUB 20070204995) in view of Lerner et al. (US PGPUB 20150377013) in view of Fletcher et al. (US Patent 5,531,270).

Regarding Claim 1; Tubel teaches; A system, comprising: 
a plurality of first fluid valves; (Tubel; at least Fig. 2; paragraph [0121]; disclose a plurality of sliding sleeves (75) (first fluid valves) in a first zone)
a plurality of second fluid valves; (Tubel; at least Fig. 2; paragraph [0121]; disclose a second zone N with a plurality of sliding sleeves (79) (second fluid valves))
a plurality of first valve controllers each communicatively coupled to a corresponding one of the first fluid valves; (Tubel; at least Fig. 2; paragraph [0070]; disclose a first valve controller (22) associated with zone 2 commutatively coupled to each of the first sliding sleeves of the zone)
a plurality of second valve controllers each communicatively coupled to a corresponding one of the second fluid valves; (Tubel; at least Fig. 2; paragraph [0070]; disclose a second valve controller (22) associated with zone N commutatively coupled to each of the second sliding sleeves)
Tubel appears to be silent on; a plurality of first valve controllers each communicatively coupled to a corresponding one of the first fluid valves;
a plurality of second valve controllers each communicatively coupled to a corresponding one of the second fluid valves;
and a transmitter configured to: 
transmit a first electromagnetic signal at a first frequency associated with the first valve controllers; 
and transmit a second electromagnetic signal at a second frequency different from the first frequency and associated with the second valve controllers; 
wherein the first electromagnetic signal comprises a plurality of first instruction messages that include first data indicative of respective target positions of the first fluid valves; 
wherein the second electromagnetic signal comprises a plurality of second instruction messages that include second data indicative of respective target positions of the second fluid valves; 
wherein the first valve controllers each comprise a first receiver, a first processor, and a first tangible, non-transitory, machine-readable media comprising first instructions configured to be executed by the corresponding first processor; 
wherein the first instructions are configured to cause each first valve controller to: 
receive the first electromagnetic signal from the transmitter via the corresponding first receiver; 
identify the first data indicative of the respective target positions of the first fluid valve corresponding to that first valve controller by decoding the first electromagnetic signal; 
and modify the position of the first fluid valve corresponding to that first valve controller based on the first data; 
wherein the second valve controllers each comprise a second receiver, a second processor, and a second tangible, non-transitory, machine-readable media comprising second instructions configured to be executed by the corresponding second processor; 
and wherein the second instructions are configured to cause each second valve controller to: receive the second electromagnetic signal from the transmitter via the corresponding second receiver; 
identify the second data indicative of the respective target positions of the second fluid valve corresponding to that second valve controller by decoding the second electromagnetic signal; 
and modify the position of the second fluid valve corresponding to that second valve controller based on the second data.
However, Hofmann teaches; a plurality of first valve controllers each communicatively coupled to a corresponding one of the first fluid valves; (Hofman; at least paragraphs [0017]-[0018]; disclose a plurality of sliding valves, each containing a microprocessor (controller), and where the valves are used to selectively direct fracing fluid)
a plurality of second valve controllers each communicatively coupled to a corresponding one of the second fluid valves; (Hofman; at least paragraphs [0017]-[0018]; disclose a plurality of sliding valves, each containing a microprocessor (controller), and where the valves are used to selectively direct fracing fluid)
and a transmitter configured to: (Hofman; at least Fig. 4; paragraph [0073]; disclose a transmitter (210) for transmitting an electromagnetic signal to a plurality of valves)
transmit a first electromagnetic signal at a first frequency associated with the first valve controllers; (Hofman; at least Fig. 4; paragraph [0021]; disclose transmitting a low frequency signal to a first valve)
and transmit a second electromagnetic signal at a second frequency different from the first frequency and associated with the second valve controllers; (Hofman; at least Fig. 4; paragraph [0021]; disclose transmitting a low frequency signal to a second valve)
wherein the first electromagnetic signal comprises a plurality of first instruction messages that include first data indicative of respective target positions of the first fluid valves; (Hofman; at least Fig. 
wherein the second electromagnetic signal comprises a plurality of second instruction messages that include second data indicative of respective target positions of the second fluid valves; (Hofman; at least Fig. 4; paragraph [0073]; disclose a transmitter (210) for transmitting an electromagnetic signal to a plurality of valves with a target position (i.e. open or close) included in the transmission)
wherein the first valve controllers each comprise a first receiver, a first processor, and a first tangible, non-transitory, machine-readable media comprising first instructions configured to be executed by the corresponding first processor; (Hofman; at least Fig. 5A; paragraph [0074]; disclose wherein each valve controller includes a microcontroller (which is known in the art to contain memory for executing instructions) for executing instructions for controlling each respective valve)
wherein the first instructions are configured to cause each first valve controller to: 
receive the first electromagnetic signal from the transmitter via the corresponding first receiver; (Hofman; at least paragraph [0074]; disclose wherein each valve controller includes a receiver (218) for receiving and electromagnetic signal from a transmitter)
identify the first data indicative of the respective target positions of the first fluid valve corresponding to that first valve controller by decoding the first electromagnetic signal; (Hofman; at least paragraph [0074]; disclose wherein the processor determines the target position of the valve should be controlled to move to)
and modify the position of the first fluid valve corresponding to that first valve controller based on the first data; (Hofman; at least paragraph [0074]; disclose wherein the microcontroller sends a control signal to a bi-directional motor to operate the valve to the respective position)
wherein the second valve controllers each comprise a second receiver, a second processor, and a second tangible, non-transitory, machine-readable media comprising second instructions configured to be executed by the corresponding second processor; (Hofman; at least Fig. 5A; paragraph [0074]; disclose wherein each valve controller includes a microcontroller (which is known in the art to contain memory for executing instructions) for executing instructions for controlling each respective valve)
and wherein the second instructions are configured to cause each second valve controller to: receive the second electromagnetic signal from the transmitter via the corresponding second receiver; (Hofman; at least paragraph [0074]; disclose wherein each valve controller includes a receiver (218) for receiving and electromagnetic signal from a transmitter)
identify the second data indicative of the respective target positions of the second fluid valve corresponding to that second valve controller by decoding the second electromagnetic signal; (Hofman; at least paragraph [0074]; disclose wherein the processor determines the target position of the valve should be controlled to move to)
and modify the position of the second fluid valve corresponding to that second valve controller based on the second data. (Hofman; at least paragraph [0074]; disclose wherein the microcontroller sends a control signal to a bi-directional motor to operate the valve to the respective position).
The combination of Tubel and Hofman are analogous art because they are from the same field of endeavor or similar problem solving area, of wellbore valve control systems.
It would have been obvious to one of ordinary skill of the art before the effective filing date to have incorporated the teachings of the known method of sending instruction commands in an electromagnetic signal as taught by Hofman with the known system of a wellbore valve control system as taught by Tubel to achieve the known result of efficient valve control in a wellbore. One would be 
The combination of Hubel and Hofman appear to be silent on; transmit a first electromagnetic signal at a first frequency associated with the first valve controllers;
and transmit a second electromagnetic signal at a second frequency different from the first frequency and associated with the second valve controllers;
wherein the first electromagnetic signal comprises a plurality of first instruction messages that include first data indicative of respective target positions of the first fluid valves;
wherein the second electromagnetic signal comprises a plurality of second instruction messages that include second data indicative of respective target positions of the second fluid valves;
However, Fletcher teaches; transmit a first electromagnetic signal at a first frequency associated with the first valve controllers; (Fletcher; at least Fig. 1; column 6, lines 15-29; disclose a system and method for sending electromagnetic control signals to a plurality of valves (42) and wherein each valve is tuned to a predetermined frequency for communicating/actuating, thus any number of frequencies can be utilized or in combination with any number of valves)
and transmit a second electromagnetic signal at a second frequency different from the first frequency and associated with the second valve controllers; (Fletcher; at least Fig. 1; column 6, lines 15-29; disclose a system and method for sending electromagnetic control signals to a plurality of valves (42) and wherein each valve is tuned to a predetermined frequency for communicating/actuating, thus any number of frequencies can be utilized or in combination with any number of valves)
The combination of Tubel, Hofman, and Fletcher are analogous art because they are from the same field of endeavor or similar problem solving area, of wellbore valve control systems.

The combination of Tubel, Hofman, and Fletcher appear to be silent on; wherein the first electromagnetic signal comprises a plurality of first instruction messages that include first data indicative of respective target positions of the first fluid valves;
wherein the second electromagnetic signal comprises a plurality of second instruction messages that include second data indicative of respective target positions of the second fluid valves;
However, Lerner teaches; wherein the first electromagnetic signal comprises a plurality of first instruction messages that include first data indicative of respective target positions of the first fluid valves; (at least Fig. 1; at least paragraph [0083]; a wellbore communication system that utilizes datagrams which contain a plurality of addresses (each address is associated with a corresponding device to be controlled) and a data section which contains a plurality of instructions to instruct the various devices associated with the each address to perform a controlled function)
wherein the second electromagnetic signal comprises a plurality of second instruction messages that include second data indicative of respective target positions of the second fluid valves; (at least Fig. 1; at least paragraph [0083]; a wellbore communication system that utilizes datagrams which contain a plurality of addresses (each address is associated with a corresponding device to be controlled) and a data section which contains a plurality of instructions to instruct the various devices associated with the each address to perform a controlled function)

It would have been obvious to one of ordinary skill of the art before the effective filing date to have incorporated the teachings of the known method of sending a plurality of instruction commands in an electromagnetic signal as taught by Lerner with the known system of a wellbore valve control system as taught by Hubel, Hofman, and Fletcher to achieve the known result of efficient valve control in a wellbore. One would be motivated to combine the cited art of reference in order to provide a system that is capable of increasing the number of devices controlled at specific addresses in a single command thus improving operating times as taught by Lerner (paragraph [0075]).

	Regarding Claim 4; the combination of Hubel, Hofman, Fletcher, and Lerner further teach; The system of claim 1, wherein the first electromagnetic signal comprises a first synchronization message, wherein the first instructions are configured to identify the first data indicative of the respective target position of the respective first fluid valve associated with the first valve controller based on the first synchronization message, wherein the second electromagnetic signal comprises a second synchronization message, and wherein the second instructions are configured to identify the second data indicative of the respective target position of the respective second fluid valve associated with the second valve controller based on the second synchronization message. (Hofman; at least Fig. 20; paragraph [0106]; disclose wherein the system sends out a preamble (i.e. a synchronization message) to the valve controller so that it knows when a message is received, that a preset bit configuration allows the valve to understand that the message is intended to be received by that valve, then the valve reads the valve command to understand the target position it should be operated to after confirming the preamble matches the preset bit configuration and wherein Fletcher teaches sending first and second 

	Regarding Claim 5; the combination of Hubel, Hofman, Fletcher, and Lerner further teach; The system of claim 4, wherein the plurality of first instruction messages are addressed to each first valve controller in a first predetermined order, wherein each first valve controller is configured to detect a position of the first instruction message addressed to that first valve controller based on the first synchronization message, wherein the plurality of second instruction messages are addressed to each second valve controller in a second predetermined order, and wherein each second valve controller is configured to detect a position of the second instruction message addressed to that second valve controller based on the second synchronization message. (Hofman; at least Fig. 18; paragraphs [0100] and [0106]; disclose wherein the valve control system includes assigning addresses to each valve in a predetermined order and wherein the message to the valves include an instruction message containing a desired position and also address identification bits for identifying which valves to operate and the preamble (synchronization signal to help the valve controller interpret the signal) and wherein the reference of Lerner further teaches a sequence instruction section (220) for providing the addresses and control instructions of the datagrams in a predetermined order (paragraph [0085] and wherein Fletcher teaches sending first and second signals at different frequencies such that the first and second valve controllers will get their respective message sent at the specified frequencies).

	Regarding Claim 8; the combination of Hubel, Hofman, Fletcher, and Lerner further teach; The system of claim 1, wherein the first electromagnetic signal comprises a first error detection message, wherein the second electromagnetic signal comprises a second error detection message, wherein the first receiver of each first valve controller is configured to receive the first error detection message and enable the first instructions to accurately identify the first data based on the first error detection message, and wherein the second receiver of each second valve controller is configured to receive the second error detection message and enable the second instructions to accurately identify the second data based on the second error detection message. (Hofman; at least Fig. 20; paragraph [0106]; disclose wherein the system includes a group of error check bits (error detection message) for determining an error occurred during transmission and wherein Fletcher teaches sending first and second signals at different frequencies such that the first and second valve controllers will get their respective message sent at the specified frequencies).

Claims 10, 11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hofman et al. (US PGPUB 20070204995) in view of Lerner et al. (US PGPUB 20150377013) in view of Fletcher et al. (US Patent 5,531,270).

	Regarding Claim 10; Hofman teaches; A method, comprising: 
receiving a first electromagnetic signal at a first frequency via a first valve controller of a first well closure device, wherein the first electromagnetic signal comprises a plurality of first instruction messages including first data indicative of a first target position of a first valve of the first well closure device;  (Hofman; at least Fig. 5A; paragraphs [0074] and [0106]; disclose wherein a valve controller receives an electromagnetic signal via a receiver (218) which includes data of a position of multiple valves (i.e. via a broadcast signal commanding all valves to open or close))
receiving a second electromagnetic signal at a second frequency, different from the first frequency, via a second valve controller of a second well closure device, wherein the second electromagnetic signal comprises a plurality of second instruction messages including second data indicative of a second target position of a second valve of the second well closure device, (Hofman; at 
identifying, via a first processor of the first valve controller, a first synchronization message of the first electromagnetic signal; (Hofman; at least paragraphs [0074] and [0106]; disclose a microprocessor associated with each valve that receives a communication packet that includes a preamble (synchronization message) for identifying that the received message is to be utilized by the valve that received the message)
identifying, via a second processor of the second valve controller, a second synchronization message of the second electromagnetic signal; (Hofman; at least paragraphs [0074] and [0106]; disclose a microprocessor associated with each valve that receives a communication packet that includes a preamble (synchronization message) for identifying that the received message is to be utilized by the valve that received the message)
decoding, via the first processor of the first valve controller, the first electromagnetic signal to output a first decoded message based on the first synchronization message, wherein the decoding includes detecting a first location of the first instruction message in the first electromagnetic signal based on the first synchronization message; (Hofman; at least Fig. 5A; paragraphs [0074] and [0106]; disclose wherein the valve controller includes a demodulator for decoding the message once it determines the preamble matches a specific bit pattern specifying that the valve is to interpret the message and wherein the valve controller locates the first instruction message based on the synchronization of command via the preamble)
further decoding, via the second processor of the second valve controller, the second electromagnetic signal to output a second decoded message based on the second synchronization message, wherein the further decoding includes detecting a second location of the second instruction message in the second electromagnetic signal based on the second synchronization message; (Hofman; at least Fig. 5A; paragraphs [0074] and [0106]; disclose wherein the valve controller includes a demodulator for decoding the message once it determines the preamble matches a specific bit pattern specifying that the valve is to interpret the message and wherein the valve controller locates the first instruction message based on the synchronization of command via the preamble)
identifying, via the first processor of the first valve controller, the first target position of the first valve of the first well closure device based on the first decoded message; (Hofman; at least paragraphs [0074]; disclose wherein valve controller determines a target position of the valve based on the decoded message)
identifying, via the second processor of the second valve controller, the second target position of the second valve of the second well closure device based on the second decoded message; (Hofman; at least paragraphs [0074]; disclose wherein valve controller determines a target position of the valve based on the decoded message)
outputting, via the first processor of the first valve controller, a first actuation signal to adjust a position of the first valve toward the first target position based on the first decoded message; (Hofman; at least paragraph [0074]; disclose wherein the valve controller outputs a control signal to a bi-directional motor to control the valve to the target position)
and outputting, via the second processor of the second valve controller, a second actuation signal to adjust a position of the second valve toward the second target position based on the second decoded message. (Hofman; at least paragraph [0074]; disclose wherein the valve controller outputs a control signal to a bi-directional motor to control the valve to the target position).
Hofman appear to be silent on; receiving a first electromagnetic signal at a first frequency via a first valve controller of a first well closure device, wherein the first electromagnetic signal comprises a plurality of first instruction messages including first data indicative of a first target position of a first valve of the first well closure device; 
receiving a second electromagnetic signal at a second frequency, different from the first frequency, via a second valve controller of a second well closure device, wherein the second electromagnetic signal comprises a plurality of second instruction messages including second data indicative of a second target position of a second valve of the second well closure device,
wherein the first instruction message is provided in a predetermined order in the first electromagnetic signal, and wherein the second instruction message is provided in a predetermined order in the second electromagnetic signal; 
However, Lerner teaches; receiving a first electromagnetic signal at a first frequency via a first valve controller of a first well closure device, wherein the first electromagnetic signal comprises a plurality of first instruction messages including first data indicative of a first target position of a first valve of the first well closure device; (at least Fig. 1; at least paragraph [0083]; a wellbore communication system that utilizes datagrams which contain a plurality of addresses (each address is associated with a corresponding device to be controlled) and a data section which contains a plurality of instructions to instruct the various devices associated with the each address to perform a controlled function)
receiving a second electromagnetic signal at a second frequency, different from the first frequency, via a second valve controller of a second well closure device, wherein the second electromagnetic signal comprises a plurality of second instruction messages including second data indicative of a second target position of a second valve of the second well closure device, (at least Fig. 1; at least paragraph [0083]; a wellbore communication system that utilizes datagrams which contain a plurality of addresses (each address is associated with a corresponding device to be controlled) and a 
wherein the first instruction message is provided in a predetermined order in the first electromagnetic signal, and wherein the second instruction message is provided in a predetermined order in the second electromagnetic signal; (at least Fig. 1; paragraphs [0083] and [0085]; a wellbore communication system that communicates with underground devices using datagram packets that contain multiple addresses of devices to be controlled as well as a data section containing control data for each respective addressed device and wherein the datagram further utilizes a sequence section for providing the data in a predetermined order)
The combination of Hofman and Lerner are analogous art because they are from the same field of endeavor or similar problem solving area, of wellbore valve control systems.
It would have been obvious to one of ordinary skill of the art before the effective filing date to have incorporated the teachings of the known method of sending a plurality of instruction commands in an electromagnetic signal as taught by Lerner with the known system of a wellbore valve control system as taught by Hofman to achieve the known result of efficient valve control in a wellbore. One would be motivated to combine the cited art of reference in order to provide a system that is capable of increasing the number of devices controlled at specific addresses in a single command thus improving operating times as taught by Lerner (paragraph [0075]).
The combination of Hofman and Lerner appear to be silent on; receiving a first electromagnetic signal at a first frequency via a first valve controller of a first well closure device, wherein the first electromagnetic signal comprises a plurality of first instruction messages including first data indicative of a first target position of a first valve of the first well closure device; 
receiving a second electromagnetic signal at a second frequency, different from the first frequency, via a second valve controller of a second well closure device, wherein the second electromagnetic signal comprises a plurality of second instruction messages including second data indicative of a second target position of a second valve of the second well closure device,
However, Fletcher teaches; receiving a first electromagnetic signal at a first frequency via a first valve controller of a first well closure device, wherein the first electromagnetic signal comprises a plurality of first instruction messages including first data indicative of a first target position of a first valve of the first well closure device; (Fletcher; at least Fig. 1; column 6, lines 15-29; disclose a system and method for sending electromagnetic control signals to a plurality of valves (42) and wherein each valve is tuned to a predetermined frequency for communicating/actuating, thus any number of frequencies can be utilized or in combination with any number of valves)
receiving a second electromagnetic signal at a second frequency, different from the first frequency, via a second valve controller of a second well closure device, wherein the second electromagnetic signal comprises a plurality of second instruction messages including second data indicative of a second target position of a second valve of the second well closure device, (Fletcher; at least Fig. 1; column 6, lines 15-29; disclose a system and method for sending electromagnetic control signals to a plurality of valves (42) and wherein each valve is tuned to a predetermined frequency for communicating/actuating, thus any number of frequencies can be utilized or in combination with any number of valves)
The combination of Hofman, Lerner and Fletcher are analogous art because they are from the same field of endeavor or similar problem solving area, of wellbore valve control systems.
It would have been obvious to one of ordinary skill of the art before the effective filing date to have incorporated the teachings of the known method of sending instruction commands to first and second valves at different frequencies as taught by Fletcher with the known system of a wellbore valve control system as taught by Hofman and Lerner to achieve the known result of efficient valve control in a wellbore. One would be motivated to combine the cited art of reference in order to provide a system 

Regarding Claim 11; the combination of Hofman, Lerner, and Fletcher further teach; The method of claim 10, comprising: 
identifying, via the first processor of the first valve controller, a first error reduction message of the first electromagnetic signal; (Hofman; at least paragraph [0106]; disclose wherein valve controller receives error check bits as part of the electromagnetic signal and wherein each valve controller will receive an appropriate message based upon the assigned electromagnetic frequency as taught by Fletcher)
identifying, via the second processor of the second valve controller, a second error reduction message of the second electromagnetic signal; (Hofman; at least paragraph [0106]; disclose wherein valve controller receives error check bits as part of the electromagnetic signal and wherein each valve controller will receive an appropriate message based upon the assigned electromagnetic frequency as taught by Fletcher)
decoding, via the first processor of the first valve controller, the first electromagnetic signal to output the first decoded message based on the first synchronization message and the first error reduction message; (Hofman; at least paragraphs [0074] and [0106]; disclose wherein the valve controller decodes the message based on the preamble (synchronization message) and the error bits and wherein each valve controller will receive an appropriate message based upon the assigned electromagnetic frequency as taught by Fletcher)
and message decoding, via the second processor of the second valve controller, the second electromagnetic signal to output the second decoded message based on the second synchronization message and the second error reduction message. (Hofman; at least paragraphs [0074] and [0106]; 

Regarding Claim 13; the combination of Hofman, Lerner, and Fletcher further teach; The method of claim 10, wherein the first and second synchronization messages each comprise a fine synchronization portion having data indicative of an autocorrelation algorithm with modulated bits. (Hofman; paragraphs [0102]-[0105]; disclose wherein method includes a modulation method to account for transmission delays and help correlate a transmission signal with a specific valve).

Regarding Claim 14; the combination of Hofman, Lerner, and Fletcher further teach; The method of claim 10, wherein the first electromagnetic signal comprises data having at least three bits indicative of the first target position of the first valve, and wherein the second electromagnetic signal comprises data having at least three bits indicative of the second target position of the second valve. (Hofman; at least paragraph [0106]; disclose wherein the data comprises three bits indicative of a position of a first and second valve (i.e. a three bit broadcast command for sending a target to all valves in the system and wherein Fletcher teaches first and second electromagnetic signals sent to the valves).

Regarding Claim 15; Hofman teaches; A valve control system, comprising: one or more tangible, non-transitory, machine-readable media comprising instructions configured to be executed by a processor, wherein the instructions are configured to cause the processor to: (Hofman; at least Fig. 4; paragraph [0073]; disclose a valve controller with a microprocessor (which is commonly known to contain a memory) used to utilize instructions to send controls to a plurality of valve controllers)
receive an input indicative of a plurality of first and second target positions of a plurality of corresponding first and second valves, wherein each of the first and second valves is communicatively coupled to a respective first or second valve controller of a plurality of first and second valve controllers, and wherein each of the first and second valves is associated with a respective first or second well closure device of a plurality of first and second well closure devices; (Hofman; at least Fig. 4; paragraph [0073]; disclose wherein an operator uses an input device (204) to input target positions for a plurality of valves and where that input is converted to an electromagnetic signal to be communicated to each valve and wherein each valve controller is associated with a valve motor for operating each valve device)
generate, based on the input, a first electromagnetic signal at a first frequency associated with the first valve controllers, wherein the first electromagnetic signal comprises a plurality of first instruction messages, and wherein the first instruction messages include first data indicative of the plurality of first target positions of the plurality of first valves; (Hofman; at least paragraph [0073]; disclose wherein an electromagnetic signal is generated that indicates the plurality of target positions of each valve)
generate, based on the input, a second electromagnetic signal at a second frequency different from the first frequency and associated with the second valve controllers, wherein the second electromagnetic signal comprises a plurality of second instruction messages, and wherein the second instruction messages include second data indicative of the plurality of second target positions of the plurality of second valves; (Hofman; at least paragraph [0073]; disclose wherein each electromagnetic signal that is generated indicates the plurality of target positions of each valve)
transmit the first electromagnetic signal to each first valve controller of the plurality of first valve controllers; (Hofman; at least paragraph [0073]; disclose wherein the electromagnetic signal is transmitted to each of the valve controllers)
and transmit the second electromagnetic signal to each second valve controller of the plurality of second valve controllers. (Hofman; at least paragraph [0073]; disclose wherein the electromagnetic signal is transmitted to each of the valve controllers).
Hofman appears to be silent on; generate, based on the input, a first electromagnetic signal at a first frequency associated with the first valve controllers, wherein the first electromagnetic signal comprises a plurality of first instruction messages, and wherein the first instruction messages include first data indicative of the plurality of first target positions of the plurality of first valves;
generate, based on the input, a second electromagnetic signal at a second frequency different from the first frequency and associated with the second valve controllers, wherein the second electromagnetic signal comprises a plurality of second instruction messages, and wherein the second instruction messages include second data indicative of the plurality of second target positions of the plurality of second valves;
However, Lerner teaches; generate, based on the input, a first electromagnetic signal at a first frequency associated with the first valve controllers, wherein the first electromagnetic signal comprises a plurality of first instruction messages, and wherein the first instruction messages include first data indicative of the plurality of first target positions of the plurality of first valves; (Lerner; at least Fig. 1; at least paragraph [0083]; a wellbore communication system that utilizes datagrams which contain a plurality of addresses (each address is associated with a corresponding device to be controlled) and a data section which contains a plurality of instructions to instruct the various devices associated with the each address to perform a controlled function)
generate, based on the input, a second electromagnetic signal at a second frequency different from the first frequency and associated with the second valve controllers, wherein the second electromagnetic signal comprises a plurality of second instruction messages, and wherein the second instruction messages include second data indicative of the plurality of second target positions of the plurality of second valves; (Lerner; at least Fig. 1; at least paragraph [0083]; a wellbore communication system that utilizes datagrams which contain a plurality of addresses (each address is associated with a corresponding device to be controlled) and a data section which contains a plurality of instructions to instruct the various devices associated with the each address to perform a controlled function).
The combination of Hofman and Lerner are analogous art because they are from the same field of endeavor or similar problem solving area, of wellbore valve control systems.
It would have been obvious to one of ordinary skill of the art before the effective filing date to have incorporated the teachings of the known method of sending a plurality of instruction commands in an electromagnetic signal as taught by Lerner with the known system of a wellbore valve control system as taught by Hofman to achieve the known result of efficient valve control in a wellbore. One would be motivated to combine the cited art of reference in order to provide a system that is capable of increasing the number of devices controlled at specific addresses in a single command thus improving operating times as taught by Lerner (paragraph [0075]).
The combination of Hofman and Lerner appear to be silent on; generate, based on the input, a first electromagnetic signal at a first frequency associated with the first valve controllers, wherein the first electromagnetic signal comprises a plurality of first instruction messages, and wherein the first instruction messages include first data indicative of the plurality of first target positions of the plurality of first valves;
generate, based on the input, a second electromagnetic signal at a second frequency different from the first frequency and associated with the second valve controllers, wherein the second electromagnetic signal comprises a plurality of second instruction messages, and wherein the second instruction messages include second data indicative of the plurality of second target positions of the plurality of second valves;
generate, based on the input, a first electromagnetic signal at a first frequency associated with the first valve controllers, wherein the first electromagnetic signal comprises a plurality of first instruction messages, and wherein the first instruction messages include first data indicative of the plurality of first target positions of the plurality of first valves; (Fletcher; at least Fig. 1; column 6, lines 15-29; disclose a system and method for sending electromagnetic control signals to a plurality of valves (42) and wherein each valve is tuned to a predetermined frequency for communicating/actuating, thus any number of frequencies can be utilized or in combination with any number of valves)
generate, based on the input, a second electromagnetic signal at a second frequency different from the first frequency and associated with the second valve controllers, wherein the second electromagnetic signal comprises a plurality of second instruction messages, and wherein the second instruction messages include second data indicative of the plurality of second target positions of the plurality of second valves; (Fletcher; at least Fig. 1; column 6, lines 15-29; disclose a system and method for sending electromagnetic control signals to a plurality of valves (42) and wherein each valve is tuned to a predetermined frequency for communicating/actuating, thus any number of frequencies can be utilized or in combination with any number of valves)
The combination of Hofman, Lerner and Fletcher are analogous art because they are from the same field of endeavor or similar problem solving area, of wellbore valve control systems.
It would have been obvious to one of ordinary skill of the art before the effective filing date to have incorporated the teachings of the known method of sending instruction commands to first and second valves at different frequencies as taught by Fletcher with the known system of a wellbore valve control system as taught by Hofman and Lerner to achieve the known result of efficient valve control in a wellbore. One would be motivated to combine the cited art of reference in order to provide a system 

Regarding Claim 16; the combination of Hofman, Lerner, and Fletcher further teach; The valve control system of claim 15, wherein each first valve controller is configured to: receive the first electromagnetic signal via a first receiver of that first valve controller; (Hofman; at least Fig. 5A; paragraph [0074]; disclose wherein each of the valve controllers includes a receiver (218) for receiving an electromagnetic signal)
decode the first electromagnetic signal to generate a first decoded message; (Hofman; at least Fig. 5A; paragraph [0074]; disclose wherein each valve controller includes a demodulator (220) for decoding the electromagnetic signal to generate a decoded message)
and output a first actuation signal to adjust a position of one of the first valves associated with that first valve controller toward a respective one of the first target positions based on the first decoded message; (Hofman; at least paragraph [0074]; disclose wherein each valve controller, based on the decoded message, determines a target position and the valve controller sends a control signal to a bi-directional motor to control the valve to the target position)
and wherein each second valve controller is configured to: receive the second electromagnetic signal via a second receiver of that second valve controller; (Hofman; at least Fig. 5A; paragraph [0074]; disclose wherein each of the valve controllers includes a receiver (218) for receiving an electromagnetic signal)
decode the second electromagnetic signal to generate a second decoded message; (Hofman; at least Fig. 5A; paragraph [0074]; disclose wherein each valve controller includes a demodulator (220) for decoding the electromagnetic signal to generate a decoded message)
and output a second actuation signal to adjust a position of one of the second valves associated with that second valve controller toward a respective one of the second target positions based on the second decoded message. (Hofman; at least paragraph [0074]; disclose wherein each valve controller, based on the decoded message, determines a target position and the valve controller sends a control signal to a bi-directional motor to control the valve to the target position).

Regarding Claim 17; the combination of Hofman, Lerner, and Fletcher further teach; The valve control system of claim 16, wherein: the first electromagnetic signal comprises a first synchronization message; the first instruction messages are provided in a predetermined order within the first electromagnetic signal; each first valve controller is configured to detect the location of the plurality of first instruction messages based on the first synchronization message and to identify the first data indicative of the plurality of first target positions of the plurality of first valves included in the first electromagnetic signal; the second electromagnetic signal comprises a second synchronization message; the second instruction messages are provided in a predetermined order within the second electromagnetic signal; and each second valve controller is configured to detect the location of the plurality of second instruction messages based on the second synchronization message and to identify the second data indicative of the plurality of second target positions of the plurality of second valves included in the second electromagnetic signal. (Hofman; at least Fig. 20; paragraph [0106]; disclose wherein the system sends out a preamble (i.e. a synchronization message) to the valve controller so that it knows when a message is received, that a preset bit configuration allows the valve to understand that the message is intended to be received by that valve, then the valve reads the valve command to understand the target position it should be operated to after confirming the preamble matches the preset bit configuration and wherein the reference of Lerner further teaches a sequence instruction 

Regarding Claim 18; the combination of Hofman, Lerner, and Fletcher further teach; The valve control system of claim 15, wherein the input is provided by an operator via an input/output device. (Hofman; at least paragraph [0073]; disclose wherein the input is provided by a well operator via an input device).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tubel (US PGPUB 20010013412) in view of Hofman et al. (US PGPUB 20070204995) in view of Lerner et al. (US PGPUB 20150377013) in view of Fletcher et al. (US Patent 5,531,270) in further view of Huang et al. (US PGPUB 20060131014).

Regarding Claim 6; the combination of Tubel, Hofman, Lerner, and Fletcher appear to be silent on; The system of claim 4, wherein the first and second synchronization messages each comprise data indicative of a Barker Code, Gold Code, or both.
However, Huang teaches; The system of claim 4, wherein the first and second synchronization messages each comprise data indicative of a Barker Code, Gold Code, or both. (at least paragraph [0046]; a wellbore communication and control system that utilizes Barker code sequences in the downhole communication).
The combination of Tubel, Hofman, Lerner, Fletcher, and Huang are analogous art because they are from the same field of endeavor or similar problem solving area, of wellbore valve control systems.
It would have been obvious to one of ordinary skill of the art before the effective filing date to have incorporated the teachings of the known method of utilizing a Barker sequence as taught by Huang .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tubel (US PGPUB 20010013412) in view of Hofman et al. (US PGPUB 20070204995) in view of Lerner et al. (US PGPUB 20150377013) in view of Fletcher et al. (US Patent 5,531,270) in further view of Hamid et al. (US PGPUB 20160356133).

Regarding Claim 7; the combination of Tubel, Hofman, Lerner, and Fletcher appear to be silent on; The system of claim 1, comprising a valve control system communicatively coupled to the transmitter and each of the first and second valve controllers, wherein the valve control system is configured to: receive feedback indicative of an operating parameter of one or more wellbores configured to receive the first and second fluid valves; and generate at least one of the first and second electromagnetic signals in response to a comparison of the feedback to a threshold value.
However, Hamid teaches; The system of claim 1, comprising a valve control system communicatively coupled to the transmitter and each of the first and second valve controllers, wherein the valve control system is configured to: receive feedback indicative of an operating parameter of one or more wellbores configured to receive the first and second fluid valves; and generate at least one of the first and second electromagnetic signals in response to a comparison of the feedback to a threshold value. (at least Fig. 6; paragraph [0044];  a wellbore valve control system in which a plurality of sensors determine a differential pressure signal which is compared to a threshold 
The combination of Tubel, Hofman, Lerner, Fletcher and Hamid are analogous art because they are from the same field of endeavor or similar problem solving area, of wellbore valve control systems.
It would have been obvious to one of ordinary skill of the art before the effective filing date to have incorporated the teachings of the known method of sending an electromagnetic control signal in response to a sensor value exceeding a threshold as taught by Hamid with the known system of a wellbore valve control system as taught by Tubel, Hofman, Lerner, and Fletcher to achieve the known result of efficient valve control in a wellbore. One would be motivated to combine the cited art of reference in order to help modulate pressure control within a wellbore in order to prevent a collapse within sections of the well as taught by Hamid (paragraphs [0002]-[0003]).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hofman et al. (US PGPUB 20070204995) in view of Lerner et al. (US PGPUB 20150377013) in view of Fletcher et al. (US Patent 5,531,270) in further view of Hamid et al. (US PGPUB 20160356133).

Regarding Claim 19; the combination of Hofman, Lerner, and Fletcher appear to be silent on; The valve control system of claim 15, wherein the input is feedback provided by one or more sensors, and wherein the instructions are configured to cause the processor to: compare the feedback to a threshold value; and generate at least one of the first and second electromagnetic signals based on comparison of the feedback to the threshold value.
However, Hamid teaches; The valve control system of claim 15, wherein the input is feedback provided by one or more sensors, and wherein the instructions are configured to cause the processor to: compare the feedback to a threshold value; and generate at least one of the first and second electromagnetic signals based on comparison of the feedback to the threshold value. (at least Fig. 6; paragraph [0044]; a wellbore valve control system in which a plurality of sensors determine a differential pressure signal which is compared to a threshold value, and wherein the system sends an electromagnetic signal in response to the comparison to actuate the valve).
The combination of Hofman, Lerner, Fletcher and Hamid are analogous art because they are from the same field of endeavor or similar problem solving area, of wellbore valve control systems.
It would have been obvious to one of ordinary skill of the art before the effective filing date to have incorporated the teachings of the known method of sending an electromagnetic control signal in response to a sensor value exceeding a threshold as taught by Hamid with the known system of a wellbore valve control system as taught by Hofman, Lerner, and Fletcher to achieve the known result of efficient valve control in a wellbore. One would be motivated to combine the cited art of reference in order to help modulate pressure control within a wellbore in order to prevent a collapse within sections of the well as taught by Hamid (paragraphs [0002]-[0003]).

Regarding Claim 20; the combination of Hofman, Lerner, and Fletcher appear to be silent on; The valve control system of claim 19, wherein the feedback provided by the one or more sensors is indicative of an operating condition within a wellbore configured to receive at least one of the first or second well closure devices, an operating condition at a surface of the wellbore, or both.
However, Hamid teaches; The valve control system of claim 19, wherein the feedback provided by the one or more sensors is indicative of an operating condition within a wellbore configured to receive at least one of the first or second well closure devices, an operating condition at a surface of the wellbore, or both. (at least Fig. 6; paragraph [0044]; disclose wherein the feedback provided by the sensors is indicative of a pressure differential condition within the wellbore).
Reasons to combine are the same as discussed in claim 19.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Tubel (US PGPUB 20010013412) in view of Hofman et al. (US PGPUB 20070204995) in view of Lerner et al. (US PGPUB 20150377013) in view of Fletcher et al. (US Patent 5,531,270) in further view of Wisler et al. (US Patent 6,703,837).

Regarding Claim 25; the combination of Tubel, Hofman, Lerner, and Fletcher appear to be silent on; The system of claim 1, wherein the transmitter is configured to simultaneously transmit the first and second electromagnetic signals.
However, Wisler teaches; The system of claim 1, wherein the transmitter is configured to simultaneously transmit the first and second electromagnetic signals. (Wisler; at least Abstract; teaches an underground wellbore communication system that sends two simultaneous electromagnetic signals to underground valves)
The combination of Tubel, Hofman, Lerner, Fletcher and Wisler are analogous art because they are from the same field of endeavor or similar problem solving area, of wellbore valve control systems.
It would have been obvious to one of ordinary skill of the art before the effective filing date to have incorporated the teachings of the known method of sending two electromagnetic signals simultaneously as taught by Wisler with the known system of a wellbore valve control system as taught by Tubel, Hofman, Lerner, and Fletcher to achieve the known result of efficient valve control in a wellbore. One would be motivated to combine the cited art of reference in order to help compensate for transmitter/receiver error as taught by Wisler (column 3, lines 7-13).

s 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hofman et al. (US PGPUB 20070204995) in view of Lerner et al. (US PGPUB 20150377013) in view of Fletcher et al. (US Patent 5,531,270) in further view of Wisler et al. (US Patent 6,703,837).

Regarding Claims 26 and 27; the combination of Hofman, Lerner, and Fletcher appear to be silent on; The method of claim 10, wherein the first and second electromagnetic signals are transmitted simultaneously.
However, Wisler teaches; The method of claim 10, wherein the first and second electromagnetic signals are transmitted simultaneously. (Wisler; at least Abstract; teaches an underground wellbore communication system that sends two simultaneous electromagnetic signals to underground valves)
The combination of Tubel, Hofman, Lerner, Fletcher and Wisler are analogous art because they are from the same field of endeavor or similar problem solving area, of wellbore valve control systems.
It would have been obvious to one of ordinary skill of the art before the effective filing date to have incorporated the teachings of the known method of sending two electromagnetic signals simultaneously as taught by Wisler with the known system of a wellbore valve control system as taught by Tubel, Hofman, Lerner, and Fletcher to achieve the known result of efficient valve control in a wellbore. One would be motivated to combine the cited art of reference in order to help compensate for transmitter/receiver error as taught by Wisler (column 3, lines 7-13).

Response to Arguments
Applicant’s arguments, see page 12, filed 10/26/2021, with respect to the rejection(s) of claim(s) 1, 10, and 15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is Tubel (US PGPUB 20010013412) in view of Hofman et al. (US PGPUB 20070204995) in view of Lerner et al. (US PGPUB 20150377013) in view of Fletcher et al. (US Patent 5,531,270).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROCIO DEL MAR PEREZ-VELEZ/               Supervisory Patent Examiner, Art Unit 2117